 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT A. GIBBS,                                   No. 2:18-CV-0859-MCE-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    TOM BOSENKO,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254.

19                  On June 19, 2018, the court issued findings and recommendations that this action

20   be dismissed for failure to state a cognizable claim. See Doc. 6. On June 27, 2018, and June 28,

21   2018, Petitioner filed objections and requested the action be recharacterized as a civil rights

22   action under 42 U.S.C. § 1983. See Docs. 7 and 8. In the interest of justice, and at the request of

23   Petitioner, the June 19, 2018, findings and recommendations will be vacated and the action will

24   be recharacterized as a civil rights case. See Nettles v. Grounds, 830 F.3d 922, 936 (9th Cir.

25   2016). Petitioner will be provided an opportunity to file a complaint stating all his claims as

26   against all defendants in a single operative pleading. Petitioner is cautioned that failure to file a

27   complaint within the time specified herein may result in dismissal of the entire action. See Local

28   Rule 110.
                                                         1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      The findings and recommendations issued on June 19, 2018, are hereby

 3   vacated;

 4                  2.      This action is recharacterized as a prisoner civil rights action;

 5                  3.      The Clerk of the Court is directed to update the docket to reflect this action

 6   proceeds as a prisoner civil rights action under 42 U.S.C. § 1983;

 7                  4.      Petitioner shall file a complaint within 30 days of the date of this order; and

 8                  5.      The Clerk of the Court is directed to forward to petitioner the court’s form

 9   complaint for prisoner civil rights cases.

10

11

12

13   Dated: November 29, 2018
                                                            ____________________________________
14                                                          DENNIS M. COTA
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
